CT CMECF NextGen                                                        Page 1 of 12
         Case 3:18-cr-00082-JCH Document 79 Filed 10/05/18 Page 1 of 12


                                                                          APPEAL,CLOSED,EFILE

                            U.S. District Court
                  District of Connecticut (New Haven)
      CRIMINAL DOCKET FOR CASE #: 3:18-cr-00082-JCH All Defendants


Case title: USA v. Adejumo                                 Date Filed: 04/20/2018
Magistrate judge case number: 3:17-mj-01716-SALM           Date Terminated: 08/22/2018


Assigned to: Judge Janet C. Hall

Defendant (1)
Olumuyiwa Yahtrip Adejumo                    represented by Robert J. Sullivan , Jr.
TERMINATED: 08/22/2018                                      Law Offices of Robert Sullivan
also known as                                               190 Main Street
Ade                                                         Westport, CT 06880
TERMINATED: 08/22/2018                                      203-227-1404
also known as                                               Fax: 203-226-6403
Slimwaco                                                    Email: rsullivan@sullivanfirm.net
TERMINATED: 08/22/2018                                      LEAD ATTORNEY
also known as                                               ATTORNEY TO BE NOTICED
Waco                                                        Designation: CJA Appointment
TERMINATED: 08/22/2018
also known as
Waco Jamon
TERMINATED: 08/22/2018
also known as
Hade
TERMINATED: 08/22/2018
also known as
Hadey
TERMINATED: 08/22/2018

Pending Counts                                              Disposition
                                                            The defendant is sentenced to 15
                                                            months imprisonment with credit for
                                                            time served from 11/15/2017; 3 years
                                                            supervised release, if not deported, with
ATTEMPT AND CONSPIRACY TO
                                                            standard, mandatory and special
COMMIT MAIL FRAUD (Conspiracy)
                                                            conditions imposed; $100 special
(1)
                                                            assessment; $90,930 Restitution joint
                                                            and several with related defendants
                                                            Adeyemi Odufuye and Stanley Nwoke
                                                            in case 16cr232.




https://jenie.ao.dcn/ctd-ecf/cgi-bin/DktRpt.pl?506951457175504-L_1_0-1                      11/7/2018
CT CMECF NextGen                                                        Page 2 of 12
         Case 3:18-cr-00082-JCH Document 79 Filed 10/05/18 Page 2 of 12



Highest Offense Level (Opening)
Felony

Terminated Counts                                           Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                  Disposition
18:1349.F (Conspiracy to Commit Wire
Fraud), 18:1343.F (Wire Fraud)



Plaintiff
USA                                           represented by David Tien-Wei Huang
                                                             U.S. Attorney's Office-New Haven
                                                             District of Connecticut
                                                             157 Church Street
                                                             25th Floor
                                                             New Haven, CT 06510
                                                             203-821-3700
                                                             Email: david.huang@usdoj.gov
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: Retained

                                                            Michael J. Gustafson
                                                            U.S. Attorney's Office-NH
                                                            157 Church St., 25th Floor
                                                            New Haven, CT 06510
                                                            203-821-3700
                                                            Fax: 203-773-5376
                                                            Email: mike.gustafson@usdoj.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Retained


 Date Filed       #       Docket Text
 11/09/2017           1 SEALED COMPLAINT as to Olumuyiwa Yahtrip Adejumo (1).
                        (Attachments: # 1 Affidavit) (Caffrey, A.) [3:17-mj-01716-SALM] (Entered:
                        11/09/2017)
 11/09/2017           3



https://jenie.ao.dcn/ctd-ecf/cgi-bin/DktRpt.pl?506951457175504-L_1_0-1                    11/7/2018
CT CMECF NextGen                                                        Page 3 of 12
         Case 3:18-cr-00082-JCH Document 79 Filed 10/05/18 Page 3 of 12


                       MOTION to Seal Case by USA as to Olumuyiwa Yahtrip Adejumo. (Caffrey,
                       A.) [3:17-mj-01716-SALM] (Entered: 11/09/2017)
 11/09/2017         4 ORDER granting 3 Motion to Seal Case as to Olumuyiwa Yahtrip Adejumo
                      (1). Signed by Judge Sarah A. L. Merriam on 11/9/2017. (Caffrey, A.) [3:17-
                      mj-01716-SALM] (Entered: 11/09/2017)
 11/16/2017            Arrest of Olumuyiwa Yahtrip Adejumo in Northern District of Ohio.
                       (Campbell, A) [3:17-mj-01716-SALM] (Entered: 11/27/2017)
 11/16/2017        11 SEALED CJA 23 Financial Affidavit by Olumuyiwa Yahtrip Adejumo
                      (Campbell, A) [3:17-mj-01716-SALM] (Entered: 11/27/2017)
 11/17/2017         5 MOTION to Unseal Case by USA as to Olumuyiwa Yahtrip Adejumo.
                      (Caffrey, A.) [3:17-mj-01716-SALM] (Entered: 11/17/2017)
 11/17/2017         6 ORDER granting 5 Motion to Unseal Case as to Olumuyiwa Yahtrip
                      Adejumo (1). The Court finds that unsealing of the affidavit in support of the
                      criminal complaint, which describes the investigation in detail, and identifies
                      a number of third parties, would substantially impair the ongoing
                      investigation in this matter and, accordingly, the affidavit shall remain under
                      seal until December 9, 2017. If the government seeks to maintain all or
                      portions of the affidavit under seal beyond that date, it must make a
                      particularized showing of the need for sealing and ensure that any request for
                      sealing is narrowly tailored.
                      Signed by Judge Sarah A. L. Merriam on 11/17/2017. (Caffrey, A.) [3:17-mj-
                      01716-SALM] (Entered: 11/17/2017)
 11/17/2017            CASE UNSEALED as to Olumuyiwa Yahtrip Adejumo (Caffrey, A.) [3:17-
                       mj-01716-SALM] (Entered: 11/17/2017)
 11/17/2017         7 ELECTRONIC FILING ORDER as to Olumuyiwa Yahtrip Adejumo -
                      PLEASE ENSURE COMPLIANCE WITH COURTESY COPY
                      REQUIREMENTS IN THIS ORDER
                      Signed by Judge Sarah A. L. Merriam on 11/17/2017. (Caffrey, A.) [3:17-mj-
                      01716-SALM] (Entered: 11/17/2017)
 11/20/2017        10 Rule 5 Documents Received as to Olumuyiwa Yahtrip Adejumo (Campbell,
                      A) [3:17-mj-01716-SALM] (Entered: 11/27/2017)
 11/22/2017         8 Consent MOTION to Continue Probable Cause Hearing by Olumuyiwa
                      Yahtrip Adejumo. (Sullivan, Robert) [3:17-mj-01716-SALM] (Entered:
                      11/22/2017)
 11/22/2017         9 WAIVER of Preliminary Examination or Hearing by Olumuyiwa Yahtrip
                      Adejumo (Sullivan, Robert) [3:17-mj-01716-SALM] (Entered: 11/22/2017)
 11/29/2017        12 ORDER granting 8 Motion to Continue as to Olumuyiwa Yahtrip Adejumo
                      (1): The defendant's Consent Motion to Continue Probable Cause Hearing is
                      hereby GRANTED. The motion seeks a continuance of the deadlines set forth
                      in both 18 U.S.C. §3161(b), requiring that an indictment or information be
                      filed within 30 days of a defendant's arrest, and Rule 5.1(c) of the Federal
                      Rules of Criminal Procedure, requiring that a preliminary hearing be held
                      within 14 days of the initial appearance of a defendant who is detained.



https://jenie.ao.dcn/ctd-ecf/cgi-bin/DktRpt.pl?506951457175504-L_1_0-1                       11/7/2018
CT CMECF NextGen                                                        Page 4 of 12
         Case 3:18-cr-00082-JCH Document 79 Filed 10/05/18 Page 4 of 12


                       Counsel for the defendant represents that the parties require additional time to
                       determine how to proceed with this matter. The defendant has filed a written
                       waiver of his right to a hearing through and including January 4, 2017. The
                       Court concludes that a continuance of these deadlines is in the best interest of
                       the defendant; that he knows his rights under the relevant rules and statutes;
                       that the interest of the public in a speedy trial is outweighed by the parties'
                       interest in a continuance in this matter; and that a continuance of both
                       deadlines is in the interest of justice. The preliminary hearing is hereby
                       continued to January 4, 2018 at 10:30AM, and the time from November 29,
                       2017, through and including January 4, 2018, is hereby excluded from the
                       calculation of the deadlines set forth in 18 U.S.C. §3161(b) and Rule 5.1(c) of
                       the Federal Rules of Criminal Procedure. SO ORDERED. Signed by Judge
                       Sarah A. L. Merriam on 11/29/2017. (Caffrey, A.) [3:17-mj-01716-SALM]
                       (Entered: 11/29/2017)
 11/29/2017        13 NOTICE OF E-FILED CALENDAR as to Olumuyiwa Yahtrip Adejumo:
                      THIS IS THE ONLY NOTICE COUNSEL/THE PARTIES WILL
                      RECEIVE. ALL PERSONS ENTERING THE COURTHOUSE MUST
                      PRESENT PHOTO IDENTIFICATION. Probable Cause Hearing set for
                      1/4/2018 10:30 AM in Courtroom Five, 141 Church Street, New Haven, CT
                      before Judge Sarah A. L. Merriam (Caffrey, A.) [3:17-mj-01716-SALM]
                      (Entered: 11/29/2017)
 11/29/2017        14 ORDER as to Olumuyiwa Yahtrip Adejumo: If the parties wish to postpone
                      the preliminary hearing scheduled for January 4, 2018, and no Indictment has
                      been returned, a motion to continue together with an appropriate waiver
                      signed by the defendant must be filed with the Court no fewer than three
                      business days prior to the scheduled hearing date. The defendant's waiver
                      must reflect a specific knowing and voluntary waiver of the deadlines set
                      forth in both Fed. R. Crim. P. 5.1(c) and 18 U.S.C. 3161(b). If no waiver is
                      filed, the party seeking the continuance must set forth in detail the basis for
                      the requested continuance under Fed. R. Crim. P. 5.1(d) and 18 U.S.C. 3161
                      (h).
                      Signed by Judge Sarah A. L. Merriam on 11/29/2017. (Caffrey, A.) [3:17-mj-
                      01716-SALM] (Entered: 11/29/2017)
 11/30/2017        15 NOTICE OF E-FILED CALENDAR as to Olumuyiwa Yahtrip Adejumo:
                      THIS IS THE ONLY NOTICE COUNSEL/THE PARTIES WILL
                      RECEIVE. ALL PERSONS ENTERING THE COURTHOUSE MUST
                      PRESENT PHOTO IDENTIFICATION. Initial Appearance set for 12/8/2017
                      10:00 AM in Courtroom Five, 141 Church Street, New Haven, CT before
                      Judge Sarah A. L. Merriam (Caffrey, A.) [3:17-mj-01716-SALM] (Entered:
                      11/30/2017)
 12/04/2017        16 MOTION for Leave to File Redacted Affidavit re Arrest Warrant and
                      Complaint by USA as to Olumuyiwa Yahtrip Adejumo. (Attachments: # 1
                      Exhibit Redacted Affidavit)(Huang, David) [3:17-mj-01716-SALM]
                      (Entered: 12/04/2017)
 12/04/2017        17 ORDER granting 16 Motion for Leave to File as to Olumuyiwa Yahtrip
                      Adejumo (1): The Court finds that the redactions made are narrowly tailored




https://jenie.ao.dcn/ctd-ecf/cgi-bin/DktRpt.pl?506951457175504-L_1_0-1                        11/7/2018
CT CMECF NextGen                                                        Page 5 of 12
         Case 3:18-cr-00082-JCH Document 79 Filed 10/05/18 Page 5 of 12


                       to achieve the purposes of sealing, and that this limited sealing is proper for
                       the reasons set forth in the government's motion. See Doc. # 16 . Accordingly,
                       the unredacted Affidavit (Doc. # 1 -1) shall remain under seal. The
                       Government shall file the redacted affidavit on the public docket as a separate
                       entry, with the judge's signature redacted. It is so ordered. Signed by Judge
                       Sarah A. L. Merriam on 12/4/2017. (Caffrey, A.) [3:17-mj-01716-SALM]
                       (Entered: 12/04/2017)
 12/07/2017        18 AFFIDAVIT by USA as to Olumuyiwa Yahtrip Adejumo (Huang, David)
                      [3:17-mj-01716-SALM] (Entered: 12/07/2017)
 12/20/2017        19 Minute Entry for proceedings held before Judge Joan G. Margolis:Initial
                      Appearance as to Olumuyiwa Yahtrip Adejumo held on 12/20/2017, Bond
                      Hearing as to Olumuyiwa Yahtrip Adejumo held on 12/20/2017, ( Bond
                      Hearing set for 12/28/2017 11:00 AM in Courtroom Five, 141 Church Street,
                      New Haven, CT before Judge Sarah A. L. Merriam) Total time: 20 minutes
                      (Court Reporter FTR.)(Campbell, A) [3:17-mj-01716-SALM] (Entered:
                      12/21/2017)
 12/20/2017        20 NOTICE OF E-FILED CALENDAR as to Olumuyiwa Yahtrip Adejumo:
                      THIS IS THE ONLY NOTICE COUNSEL/THE PARTIES WILL
                      RECEIVE. ALL PERSONS ENTERING THE COURTHOUSE MUST
                      PRESENT PHOTO IDENTIFICATION. A Bond Hearing is set for
                      12/28/2017 at 11:00 AM in Courtroom Five, 141 Church Street, New Haven,
                      CT before Judge Sarah A. L. Merriam (Campbell, A) [3:17-mj-01716-SALM]
                      (Entered: 12/21/2017)
 12/27/2017        21 MOTION for Pretrial Detention by USA as to Olumuyiwa Yahtrip Adejumo.
                      (Attachments: # 1 Exhibit 1, # 2 Exhibit 2)(Huang, David) [3:17-mj-01716-
                      SALM] (Entered: 12/27/2017)
 12/28/2017        22 MOTION to Continue Probable Cause Hearing by Olumuyiwa Yahtrip
                      Adejumo. (Caffrey, A.) [3:17-mj-01716-SALM] (Entered: 12/28/2017)
 12/28/2017        23 WAIVER of Speedy Trial by Olumuyiwa Yahtrip Adejumo (Caffrey, A.)
                      [3:17-mj-01716-SALM] (Entered: 12/28/2017)
 12/28/2017        24 Minute Entry for proceedings held before Judge Sarah A. L. Merriam:
                      granting 21 Motion for Pretrial Detention as to Olumuyiwa Yahtrip Adejumo
                      (1); granting 22 Oral Motion to Continue as to Olumuyiwa Yahtrip Adejumo
                      (1); Detention Hearing as to Olumuyiwa Yahtrip Adejumo held on
                      12/28/2017; Motion Hearing as to Olumuyiwa Yahtrip Adejumo held on
                      12/28/2017 re 22 Oral MOTION to Continue filed by Olumuyiwa Yahtrip
                      Adejumo, 21 MOTION for Pretrial Detention filed by USA. Defendant
                      detained. 52 minutes(Court Reporter FTR - CR5.) (Caffrey, A.) [3:17-mj-
                      01716-SALM] (Entered: 12/28/2017)
 12/28/2017        25 ORDER OF DETENTION as to Olumuyiwa Yahtrip Adejumo. Signed by
                      Judge Sarah A. L. Merriam on 12/28/2017. (Caffrey, A.) [3:17-mj-01716-
                      SALM] (Entered: 12/28/2017)
 12/28/2017        26 NOTICE OF E-FILED CALENDAR as to Olumuyiwa Yahtrip Adejumo:
                      THIS IS THE ONLY NOTICE COUNSEL/THE PARTIES WILL



https://jenie.ao.dcn/ctd-ecf/cgi-bin/DktRpt.pl?506951457175504-L_1_0-1                       11/7/2018
CT CMECF NextGen                                                        Page 6 of 12
         Case 3:18-cr-00082-JCH Document 79 Filed 10/05/18 Page 6 of 12


                       RECEIVE. ALL PERSONS ENTERING THE COURTHOUSE MUST
                       PRESENT PHOTO IDENTIFICATION. Probable Cause Hearing set for
                       2/15/2018 10:30 AM in Courtroom Five, 141 Church Street, New Haven, CT
                       before Judge Sarah A. L. Merriam (Caffrey, A.) [3:17-mj-01716-SALM]
                       (Entered: 12/28/2017)
 12/28/2017        27 ORDER as to Olumuyiwa Yahtrip Adejumo: If the parties wish to postpone
                      the preliminary hearing scheduled for February 15, 2018, and no Indictment
                      has been returned, a motion to continue together with an appropriate waiver
                      signed by the defendant must be filed with the Court no fewer than three
                      business days prior to the scheduled hearing date. The defendant's waiver
                      must reflect a specific knowing and voluntary waiver of the deadlines set
                      forth in both Fed. R. Crim. P. 5.1(c) and 18 U.S.C. 3161(b). If no waiver is
                      filed, the party seeking the continuance must set forth in detail the basis for
                      the requested continuance under Fed. R. Crim. P. 5.1(d) and 18 U.S.C. 3161
                      (h).
                      Signed by Judge Sarah A. L. Merriam on 12/28/2017. (Caffrey, A.) [3:17-mj-
                      01716-SALM] (Entered: 12/28/2017)
 12/28/2017        28 ORDER as to Olumuyiwa Yahtrip Adejumo: At the conclusion of the
                      detention hearing conducted on December 28, 2017, the defendant made an
                      oral motion to continue the Preliminary Hearing currently scheduled for
                      January 4, 2018. Counsel for the defendant represented that the parties require
                      additional time to discuss possible resolutions of this matter. The defendant
                      has filed a written waiver of his right to a hearing through and including
                      February 15, 2018. The waiver seeks a continuance of the deadlines set forth
                      in both 18 U.S.C. §3161(b), requiring that an indictment or information be
                      filed within 30 days of a defendant's arrest, and Rule 5.1(c) of the Federal
                      Rules of Criminal Procedure, requiring that a preliminary hearing be held
                      within 14 days of the initial appearance of a defendant who is detained. The
                      Court concludes that a continuance of these deadlines is in the best interest of
                      the defendant; that he knows his rights under the relevant rules and statutes;
                      that the interest of the public in a speedy trial is outweighed by the parties'
                      interest in a continuance in this matter; and that a continuance of both
                      deadlines is in the interest of justice. The preliminary hearing previously
                      scheduled in this matter for January 4, 2018, is hereby continued to February
                      15, 2018, at 10:30 a.m., and the time from December 28, 2017, through and
                      including January 15, 2018, is hereby excluded from the calculation of the
                      deadlines set forth in 18 U.S.C. §3161(b) and Rule 5.1(c) of the Federal Rules
                      of Criminal Procedure. SO ORDERED.
                      Signed by Judge Sarah A. L. Merriam on 12/28/2017. (Caffrey, A.) [3:17-mj-
                      01716-SALM] (Entered: 12/29/2017)
 01/03/2018        29 SEALED CJA 23 Financial Affidavit by Olumuyiwa Yahtrip Adejumo
                      (Sullivan, Robert) [3:17-mj-01716-SALM] (Entered: 01/03/2018)
 02/12/2018        30 Third MOTION to Continue Probable Cause Hearing by Olumuyiwa Yahtrip
                      Adejumo. (Sullivan, Robert) [3:17-mj-01716-SALM] (Entered: 02/12/2018)
 02/12/2018        31 WAIVER of Preliminary Examination or Hearing by Olumuyiwa Yahtrip
                      Adejumo (Sullivan, Robert) [3:17-mj-01716-SALM] (Entered: 02/12/2018)




https://jenie.ao.dcn/ctd-ecf/cgi-bin/DktRpt.pl?506951457175504-L_1_0-1                       11/7/2018
CT CMECF NextGen                                                        Page 7 of 12
         Case 3:18-cr-00082-JCH Document 79 Filed 10/05/18 Page 7 of 12


 02/12/2018        32 ORDER granting 30 Motion to Continue as to Olumuyiwa Yahtrip Adejumo
                      (1): The defendant's Motion to Continue Preliminary Hearing is hereby
                      GRANTED. The motion seeks a continuance of the deadlines set forth in both
                      18 U.S.C. §3161(b), requiring that an indictment or information be filed
                      within 30 days of a defendant's arrest, and Rule 5.1(c) of the Federal Rules of
                      Criminal Procedure, requiring that a preliminary hearing be held within 14
                      days of the initial appearance of a defendant who is detained. Counsel for the
                      defendant represents that the parties require additional time to determine how
                      to proceed with this matter. The defendant has filed a written waiver of his
                      right to a hearing through and including April 16, 2018. The Court concludes
                      that a continuance of these deadlines is in the best interest of the defendant;
                      that he knows his rights under the relevant rules and statutes; that the interest
                      of the public in a speedy trial is outweighed by the parties' interest in a
                      continuance in this matter; and that a continuance of both deadlines is in the
                      interest of justice. The preliminary hearing previously scheduled in this
                      matter for February 15, 2018, is hereby continued to April 6, 2018 at
                      9:30AM, and the time from February 12, 2018, through and including April
                      6, 2018, is hereby excluded from the calculation of the deadlines set forth in
                      18 U.S.C. §3161(b) and Rule 5.1(c) of the Federal Rules of Criminal
                      Procedure. SO ORDERED. Signed by Judge Sarah A. L. Merriam on
                      2/12/2018. (Caffrey, A.) [3:17-mj-01716-SALM] (Entered: 02/12/2018)
 02/12/2018        33 NOTICE OF E-FILED CALENDAR as to Olumuyiwa Yahtrip Adejumo:
                      THIS IS THE ONLY NOTICE COUNSEL/THE PARTIES WILL
                      RECEIVE. ALL PERSONS ENTERING THE COURTHOUSE MUST
                      PRESENT PHOTO IDENTIFICATION. Probable Cause Hearing set for
                      4/6/2018 at 09:30 AM in Courtroom Five, 141 Church Street, New Haven,
                      CT before Judge Sarah A. L. Merriam (Caffrey, A.) [3:17-mj-01716-SALM]
                      (Entered: 02/12/2018)
 02/12/2018        34 ORDER as to Olumuyiwa Yahtrip Adejumo: If the parties wish to postpone
                      the preliminary hearing scheduled for April 6, 2018, and no Indictment has
                      been returned, a motion to continue together with an appropriate waiver
                      signed by the defendant must be filed with the Court no fewer than three
                      business days prior to the scheduled hearing date. The defendant's waiver
                      must reflect a specific knowing and voluntary waiver of the deadlines set
                      forth in both Fed. R. Crim. P. 5.1(c) and 18 U.S.C. 3161(b). If no waiver is
                      filed, the party seeking the continuance must set forth in detail the basis for
                      the requested continuance under Fed. R. Crim. P. 5.1(d) and 18 U.S.C. 3161
                      (h).
                      Signed by Judge Sarah A. L. Merriam on 2/12/2018. (Caffrey, A.) [3:17-mj-
                      01716-SALM] (Entered: 02/12/2018)
 03/29/2018        35 Minute Entry for proceedings held before Judge Janet C. Hall:Status
                      Conference as to Olumuyiwa Yahtrip Adejumo held on 3/29/2018. Defendant
                      waives his right to preliminary hearing through 4/27/2018. The time from
                      March 29, 2018, through and including April 27, 2018, is hereby excluded
                      from the calculation of the deadlines set forth in 18 U.S.C. §3161(b) and Rule
                      5.1(c) of the Federal Rules of Criminal Procedure. 15 minutes(Court Reporter
                      Terri Fidanza.)(Lewis, D) (Additional attachment(s) added on 3/29/2018: # 1




https://jenie.ao.dcn/ctd-ecf/cgi-bin/DktRpt.pl?506951457175504-L_1_0-1                        11/7/2018
CT CMECF NextGen                                                        Page 8 of 12
         Case 3:18-cr-00082-JCH Document 79 Filed 10/05/18 Page 8 of 12


                       Corrected PDF) (Lewis, D). Modified on 3/29/2018 (Lewis, D). [3:17-mj-
                       01716-SALM] (Entered: 03/29/2018)
 03/29/2018        36 NOTICE OF E-FILED CALENDAR as to Olumuyiwa Yahtrip Adejumo:
                      THIS IS THE ONLY NOTICE COUNSEL/THE PARTIES WILL
                      RECEIVE. ALL PERSONS ENTERING THE COURTHOUSE MUST
                      PRESENT PHOTO IDENTIFICATION. Probable Cause Hearing set for
                      4/27/2018 at 09:30 AM in Courtroom Five, 141 Church Street, New Haven,
                      CT before Judge Sarah A. L. Merriam (Caffrey, A.) [3:17-mj-01716-SALM]
                      (Entered: 03/29/2018)
 04/11/2018        37 NOTICE OF E-FILED CALENDAR as to Olumuyiwa Yahtrip Adejumo:
                      THIS IS THE ONLY NOTICE COUNSEL/THE PARTIES WILL
                      RECEIVE. ALL PERSONS ENTERING THE COURTHOUSE MUST
                      PRESENT PHOTO IDENTIFICATION. Change of Plea Hearing set for
                      4/20/2018 at 12:30 PM in Courtroom Five, 141 Church Street, New Haven,
                      CT before Judge Sarah A. L. Merriam (Caffrey, A.) [3:17-mj-01716-SALM]
                      (Entered: 04/11/2018)
 04/20/2018        38 INFORMATION as to Olumuyiwa Yahtrip Adejumo (1) count(s) 1. (Caffrey,
                      A.) (Entered: 04/30/2018)
 04/20/2018        39 WAIVER OF INDICTMENT by Olumuyiwa Yahtrip Adejumo (Caffrey, A.)
                      (Entered: 04/30/2018)
 04/20/2018        40 Consent Form as to Olumuyiwa Yahtrip Adejumo to enter guilty plea before
                      SALM (Caffrey, A.) (Entered: 04/30/2018)
 04/20/2018        41 Oral MOTION to Seal attachment to Plea Agreement by USA as to
                      Olumuyiwa Yahtrip Adejumo. (Caffrey, A.) (Entered: 04/30/2018)
 04/20/2018        42 Minute Entry for proceedings held before Judge Sarah A. L. Merriam:
                      granting 41 Oral Motion to Seal as to Olumuyiwa Yahtrip Adejumo (1);
                      Waiver/Plea Hearing as to Olumuyiwa Yahtrip Adejumo held on 4/20/2018;
                      Motion Hearing as to Olumuyiwa Yahtrip Adejumo held on 4/20/2018 re 41
                      Oral MOTION to Seal Attachment to Plea Agreement filed by USA ; Plea
                      entered by Olumuyiwa Yahtrip Adejumo (1) Guilty Count 1. by Olumuyiwa
                      Yahtrip Adejumo ; ( Sentencing set for 7/26/2018 11:00 AM in Courtroom
                      One, 141 Church St., New Haven, CT before Judge Janet C. Hall). 52 minutes
                      (Court Reporter FTR - CR5.) (Caffrey, A.) (Entered: 04/30/2018)
 04/20/2018        43 PLEA AGREEMENT as to Olumuyiwa Yahtrip Adejumo (Attachments: # 1
                      Attachment)(Caffrey, A.) (Entered: 04/30/2018)
 04/20/2018        44 ORDER OF REFERRAL TO PROBATION FOR PRESENTENCE
                      INVESTIGATION AND REPORT as to Olumuyiwa Yahtrip Adejumo. First
                      Disclosure-PSI due 6/14/2018 Objections Due 6/28/2018 2nd-Disclosure PSI
                      due 7/8/2018 Sentencing Memorandum due 7/12/2018 Response due
                      7/22/2018 Sentencing set for 7/26/2018 at 11:00 AM in Courtroom One, 141
                      Church St., New Haven, CT before Judge Janet C. Hall
                      Signed by Judge Sarah A. L. Merriam on 4/20/2018. (Caffrey, A.) (Entered:
                      04/30/2018)




https://jenie.ao.dcn/ctd-ecf/cgi-bin/DktRpt.pl?506951457175504-L_1_0-1                  11/7/2018
CT CMECF NextGen                                                        Page 9 of 12
         Case 3:18-cr-00082-JCH Document 79 Filed 10/05/18 Page 9 of 12


 04/20/2018        45 FINDINGS AND RECOMMENDATIONS as to Olumuyiwa Yahtrip
                      Adejumo
                      Signed by Judge Sarah A. L. Merriam on 4/20/2018. (Caffrey, A.) (Entered:
                      04/30/2018)
 04/20/2018        46 ELECTRONIC FILING ORDER as to Olumuyiwa Yahtrip Adejumo -
                      PLEASE ENSURE COMPLIANCE WITH COURTESY COPY
                      REQUIREMENTS IN THIS ORDER
                      Signed by Judge Sarah A. L. Merriam on 4/20/2018. (Caffrey, A.) (Entered:
                      04/30/2018)
 05/01/2018        47 ORDER Affirming, Adopting and Ratifying 45 Findings and
                      Recommendations as to Olumuyiwa Yahtrip Adejumo
                      SO ORDERED by Judge Janet C. Hall on 5/1/2018. (Lewis, D) (Entered:
                      05/01/2018)
 06/07/2018        48 MOTION to Continue Sentencing and Enlarge Scheduling Order by
                      Olumuyiwa Yahtrip Adejumo. (Sullivan, Robert) (Entered: 06/07/2018)
 06/13/2018        49 ORDER granting 48 Motion to Continue as to Olumuyiwa Yahtrip Adejumo
                      (1). SO ORDERED by Judge Janet C. Hall on 6/13/2018. (Lewis, D)
                      (Entered: 06/13/2018)
 06/13/2018        50 NOTICE OF E-FILED CALENDAR as to Olumuyiwa Yahtrip Adejumo:
                      THIS IS THE ONLY NOTICE COUNSEL/THE PARTIES WILL
                      RECEIVE. ALL PERSONS ENTERING THE COURTHOUSE MUST
                      PRESENT PHOTO IDENTIFICATION. RESET FROM 7/26/2018
                      Sentencing has been changed to 8/17/2018 11:00 AM in Courtroom One, 141
                      Church St., New Haven, CT before Judge Janet C. Hall. The Probation Office
                      is directed to prepare a Presentence Investigation Report consistent with the
                      new sentencing date. Defendants Sentencing memorandum shall be filed no
                      later than fourteen (14) days prior to the sentencing date, and governments
                      response shall be filed no later than seven (7) days prior to the sentencing
                      date. (Lewis, D) (Entered: 06/13/2018)
 07/02/2018        51 PRESENTENCE INVESTIGATION REPORT (Draft Report) (SEALED -
                      government and defense counsel) as to Olumuyiwa Yahtrip Adejumo.
                      (available to USA, Olumuyiwa Yahtrip Adejumo) (Attachments: # 1
                      Information, # 2 Plea Agreement, # 3 Financial Statement)(Chester, M.)
                      (Entered: 07/02/2018)
 07/27/2018        52 PRESENTENCE INVESTIGATION REPORT (Final Report) (SEALED -
                      government and defense counsel) as to Olumuyiwa Yahtrip Adejumo.
                      (available to USA, Olumuyiwa Yahtrip Adejumo) (Attachments: # 1
                      Addendum, # 2 Government's Response, # 3 Financial Statement, # 4
                      Information, # 5 Plea Agreement)(Chester, M.) (Entered: 07/27/2018)
 07/27/2018        53 Sealed Sentencing Recommendation: as to Olumuyiwa Yahtrip Adejumo
                      (Chester, M.) (Entered: 07/27/2018)
 08/02/2018        54 MOTION for Extension of Time to File Sentencing Memorandum until
                      August 8, 2018 by Olumuyiwa Yahtrip Adejumo. (Sullivan, Robert)
                      (Entered: 08/02/2018)



https://jenie.ao.dcn/ctd-ecf/cgi-bin/DktRpt.pl?506951457175504-L_1_0-1                     11/7/2018
CT CMECF NextGen                                                      Page 10 of 12
        Case 3:18-cr-00082-JCH Document 79 Filed 10/05/18 Page 10 of 12


 08/06/2018        55 ORDER granting 54 Motion for Extension of Time as to Olumuyiwa Yahtrip
                      Adejumo (1). SO ORDERED by Judge Janet C. Hall on 8/6/2018. (Lewis, D)
                      (Entered: 08/06/2018)
 08/08/2018        56 SENTENCING MEMORANDUM by Olumuyiwa Yahtrip Adejumo
                      (Sullivan, Robert) (Entered: 08/08/2018)
 08/09/2018        57 PRESENTENCE INVESTIGATION REPORT (Supplement) (SEALED -
                      government and defense counsel) as to Olumuyiwa Yahtrip Adejumo.
                      (available to USA, Olumuyiwa Yahtrip Adejumo) (Attachments: # 1
                      Defendant's Objections)(Chester, M.) (Entered: 08/09/2018)
 08/10/2018        58 MOTION to Seal Unredacted Exhibit 1 to Government's Sentencing
                      Memorandum by USA as to Olumuyiwa Yahtrip Adejumo. (Huang, David)
                      (Entered: 08/10/2018)
 08/10/2018        59 SENTENCING MEMORANDUM by USA as to Olumuyiwa Yahtrip
                      Adejumo (Attachments: # 1 Exhibit 1)(Huang, David) (Entered: 08/10/2018)
 08/10/2018        60 Sealed Document: Unredacted Exhibit 1 to Government's Sentencing
                      Memorandum by USA as to Olumuyiwa Yahtrip Adejumo re 59 Sentencing
                      Memorandum, 58 MOTION to Seal Unredacted Exhibit 1 to Government's
                      Sentencing Memorandum - (Huang, David) (Entered: 08/10/2018)
 08/15/2018        61 PRESENTENCE INVESTIGATION REPORT (2nd Supplement) (SEALED -
                      government and defense counsel) as to Olumuyiwa Yahtrip Adejumo.
                      (available to USA, Olumuyiwa Yahtrip Adejumo) (Chester, M.) (Entered:
                      08/15/2018)
 08/15/2018        62 ORDER granting 58 Motion to Seal as to Olumuyiwa Yahtrip Adejumo (1).
                      SO ORDERED by Judge Janet C. Hall on 8/15/2018. (Lewis, D) (Entered:
                      08/15/2018)
 08/16/2018        63 MOTION to Seal Victim Impact Statements by USA as to Olumuyiwa
                      Yahtrip Adejumo. (Huang, David) (Entered: 08/16/2018)
 08/16/2018        64 Sealed Document: Victim Impact Statements by USA as to Olumuyiwa
                      Yahtrip Adejumo re 63 MOTION to Seal Victim Impact Statements - (Huang,
                      David) (Entered: 08/16/2018)
 08/16/2018        65 NOTICE Letters of Recommendation in Aid of Sentencing by Olumuyiwa
                      Yahtrip Adejumo re 56 Sentencing Memorandum (Sullivan, Robert)
                      (Entered: 08/16/2018)
 08/17/2018        66 ORAL MOTION for Acceptance of Responsibility by USA as to Olumuyiwa
                      Yahtrip Adejumo. (Lewis, D) (Entered: 08/17/2018)
 08/17/2018        67 MOTION for Order Re: Restitution Order by USA as to Olumuyiwa Yahtrip
                      Adejumo. (Huang, David) (Entered: 08/17/2018)
 08/17/2018        68 Minute Entry for proceedings held before Judge Janet C. Hall: Motion
                      Hearing/Sentencing as to Olumuyiwa Yahtrip Adejumo held on 8/17/2018;
                      granting as stated on the record subject to government filing redacted versions
                      63 Motion to Seal as to Olumuyiwa Yahtrip Adejumo (1); granting 66 Oral
                      Motion for Acceptance of Responsibility as to Olumuyiwa Yahtrip Adejumo



https://jenie.ao.dcn/ctd-ecf/cgi-bin/DktRpt.pl?506951457175504-L_1_0-1                      11/7/2018
CT CMECF NextGen                                                      Page 11 of 12
        Case 3:18-cr-00082-JCH Document 79 Filed 10/05/18 Page 11 of 12


                        (1); granting 67 MOTION for Order Re: Restitution Order as to Olumuyiwa
                        Yahtrip Adejumo (1). Total Time: 1 hours and 15 minutes(Court Reporter
                        Terri Fidanza.) (Lewis, D) (Entered: 08/21/2018)
 08/21/2018        69 NOTICE of Filing of Redacted Victim Impact Statements by USA as to
                      Olumuyiwa Yahtrip Adejumo (Attachments: # 1 Exhibit Redacted Victim
                      Impact Statements)(Huang, David) (Entered: 08/21/2018)
 08/22/2018        70 JUDGMENT with judge's signature redacted. as to Olumuyiwa Yahtrip
                      Adejumo (1), Count(s) 1, The defendant is sentenced to 15 months
                      imprisonment with credit for time served from 11/15/2017; 3 years supervised
                      release, if not deported, with standard, mandatory and special conditions
                      imposed; $100 special assessment; $90,930 Restitution joint and several with
                      related defendants Adeyemi Odufuye and Stanley Nwoke in case 16cr232.
                      Restitution Order due by 11/20/2018.
                      Signed by Judge Janet C. Hall on 8/22/2018. (Lewis, D) (Entered:
                      08/22/2018)
 08/22/2018        71 RESTITUTION ORDER as to Olumuyiwa Yahtrip Adejumo
                      Signed by Judge Janet C. Hall on 8/22/2018. (Lewis, D) (Entered:
                      08/22/2018)
 08/22/2018        72 RESTITUTION ORDER (UNREDACTED) as to Olumuyiwa Yahtrip
                      Adejumo.
                      Signed by Judge Janet C. Hall on 8/22/2018. (Attachments: # 1 Schedule A)
                      (Lewis, D) (Entered: 08/22/2018)
 08/22/2018             JUDICIAL PROCEEDINGS SURVEY - FOR COUNSEL ONLY: The
                        following link to the confidential survey requires you to log into CM/ECF for
                        SECURITY purposes. Once in CM/ECF you will be prompted for the case
                        number. Although you are receiving this survey through CM/ECF, it is hosted
                        on an independent website called SurveyMonkey. Once in SurveyMonkey,
                        the survey is located in a secure account. The survey is not docketed and it is
                        not sent directly to the judge. To ensure anonymity, completed surveys are
                        held up to 90 days before they are sent to the judge for review. We hope you
                        will take this opportunity to participate, please click on this link:

                        https://ecf.ctd.uscourts.gov/cgi-bin/Dispatch.pl?crsurvey
                        (Lewis, D) (Entered: 08/22/2018)
 08/22/2018        73 Unredacted document with JUDGE'S SIGNATURE regarding Judgment,, 70
                      as to defendant(s)Olumuyiwa Yahtrip Adejumo. Access to the pdf document
                      is restricted pursuant to Federal Rule of Criminal Procedure 49.1(e). (Lewis,
                      D) (Entered: 08/22/2018)
 09/04/2018        74 Statement of Reasons (SEALED - government and defense counsel) as to
                      Olumuyiwa Yahtrip Adejumo. (available to USA, Olumuyiwa Yahtrip
                      Adejumo) (Montesi, J) (Entered: 09/04/2018)
 10/05/2018        78 NOTICE OF APPEAL filed nunc pro tunc by Olumuyiwa Yahtrip Adejumo
                      re 70 Judgment (Pesta, J.) (Entered: 11/07/2018)
 10/19/2018        75



https://jenie.ao.dcn/ctd-ecf/cgi-bin/DktRpt.pl?506951457175504-L_1_0-1                        11/7/2018
CT CMECF NextGen                                                      Page 12 of 12
        Case 3:18-cr-00082-JCH Document 79 Filed 10/05/18 Page 12 of 12


                       MOTION for Leave to File Belated Notice of Appeal by Olumuyiwa Yahtrip
                       Adejumo. (Lewis, D) (Entered: 10/19/2018)
 11/06/2018        76 USM Return of Service: Judgment executed as to Olumuyiwa Yahtrip
                      Adejumo on 9/21/2018 (Anastasio, F.) (Entered: 11/06/2018)
 11/07/2018        77 ORDER granting 75 Motion for Leave to Appeal as to Olumuyiwa Yahtrip
                      Adejumo (1). The Clerk is ordered to restyle the Motion to File a Belated
                      Appeal (Doc. No. 75) as both a Motion and a Notice of Appeal and docket it
                      nunc pro tunc, as of October 5, 2018, Signed by Judge Janet C. Hall on
                      11/7/18. (Pesta, J.) (Entered: 11/07/2018)




https://jenie.ao.dcn/ctd-ecf/cgi-bin/DktRpt.pl?506951457175504-L_1_0-1                   11/7/2018
